 

Exhibit 10.19(e)

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS GRANT is hereby made effective as of the Grant Date set forth on the
schedule attached hereto as Schedule A (“Schedule A”, such date, the “Grant
Date”) between Nielsen Holdings plc, a company incorporated under the laws of
England and Wales, having its registered office in the United Kingdom
(hereinafter referred to as the “Company”) and the individual whose name is set
forth on Schedule A hereof, who is in the Employment of the Company or a
Subsidiary (the “Participant”). Any capitalized terms herein not otherwise
defined in this Agreement shall have the meaning set forth in the Nielsen 2010
Stock Incentive Plan (the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee, charged with administration of the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Participant restricted stock units (as provided in
Section 1 below), ultimately payable in shares of Common Stock (the “Award”) as
an incentive for increased efforts during the Participant’s term of office with
the Company or any of its Subsidiaries, and has advised the Company thereof and
instructed the undersigned officers to grant said Award;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1.Grant of RSUs. For valuable consideration, receipt of which is hereby
acknowledged, the Company hereby grants the number of restricted stock units
(“RSUs”) to the Participant set forth on Schedule A, on the terms and conditions
hereinafter set forth, and pursuant and subject to the terms of the Plan. Each
RSU represents the unfunded, unsecured right of the Participant to receive one
share of the Company’s Common Stock (each, a “Share”). The Participant will
become vested in the RSUs, and take delivery of the Shares, as set forth in this
Agreement.

2.Vesting and Timing of Transfer.

(a)Unless otherwise provided herein, the Participant shall become vested in the
RSUs in accordance with the Plan and the vesting provisions set forth on
Schedule A (each date on which all or a portion of the RSUs become vested
thereunder, a “Vesting Date”), subject to the continued Employment of the
Participant by the Company or a Subsidiary through the relevant Vesting Date.

(b)Notwithstanding the foregoing, upon a termination of the Participant’s
Employment by the Company or a Subsidiary without Cause or by the Participant
for Good Reason, a pro-rata portion of the installment of RSUs that would, but
for such termination, be scheduled to vest on the next Vesting Date following
such termination of Employment will become vested upon the date of such
termination. The pro-rata portion subject to such vesting shall be determined
based on the number of days the Participant was employed by the Company or any
of its Subsidiaries since the immediately prior Vesting Date.

(c)Upon the Participant’s death or Permanent Disability, all unvested RSUs shall
become immediately vested.

(d)Upon termination of the Participant’s Employment with the Company and all of
its Subsidiaries for any reason other than as set forth in Section 2(b) or (c)
above, all unvested RSUs shall immediately be forfeited by the Participant,
without payment of any consideration therefor.

 

096412-0004-16811-Active.23350480.7

--------------------------------------------------------------------------------

 

2

(e)The Board shall cause to be delivered to the Participant such Shares
underlying any non-forfeited, vested RSUs as soon as practicable after they
become vested RSUs as provided in this Section 2 (but in no event later than 2½
months after the last day of the calendar year in which such RSUs become so
vested).

(f)In the event of the death of the Participant the delivery of Shares under
Section 2(e), as applicable, shall be made to the person or persons to whom the
Participant’s rights under the Agreement shall pass by will or by the applicable
laws of descent and distribution.

(g)Upon each transfer of Shares in accordance with Section 2(e) above, the
Company shall have satisfied its obligation with respect to the number of RSUs
equal to the number of Shares delivered to the Participant pursuant thereto, and
the Participant shall have no further rights to claim any additional Shares in
respect thereof. Notwithstanding the foregoing, the Participant may elect to
defer the transfer of Shares by providing notice to the Company in accordance
with all applicable rules, policies, and procedures established by the
Committee.

3.Dividends. Unless otherwise provided pursuant to Section 4 below, from and
after the Grant Date, the Participant will only be entitled to receive dividend
equivalent payments or other distributions, if any, with respect to Shares
underlying the RSUs in accordance with the terms set forth in Schedule A.  

4.Adjustments Upon Certain Events. The Committee shall, in its sole discretion,
make certain equitable substitutions or adjustments to any Shares or RSUs
subject to this Agreement pursuant to Section 10 of the Plan.

5.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall mean “Cause” as defined in the severance plan or policy of the
Company in which the Participant is a participant on the Grant Date.

“Good Reason” shall mean “Good Reason” as defined in the severance plan or
policy of the Company in which the Participant is a participant on the Grant
Date, as such definition is applicable to the Participant based on the level at
which the Participant participates thereunder on the Grant Date.

“Permanent Disability” shall mean “Disability” as defined in the severance plan
or policy of the Company in which the Participant is a participant on the Grant
Date.

6.No Right to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the Employment of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to terminate the Employment of the Participant at any time for any reason
whatsoever, with or without Cause, subject to the applicable provisions of, if
any, the Participant’s Employment Agreement or offer letter provided by the
Company or any Subsidiary to the Participant.

7.No Acquired Rights. In participating in the Plan, the Participant acknowledges
and accepts (i) that the Board has the power to amend or terminate the Plan, to
the extent permitted thereunder, at any time, and (ii) that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that (a) such
Participant’s participation in the Plan is not to be considered part of any
normal or expected compensation, (b) the value of the RSUs or the Shares shall
not be used for purposes of determining any benefits or compensation payable to
the Participant or the Participant’s beneficiaries or estate under any benefit
arrangement of the Company or any Subsidiary, including but not

096412-0004-16811-Active.23350480.7

--------------------------------------------------------------------------------

 

3

limited to severance or indemnity payments, and (c) the termination of the
Participant’s Employment with the Company and all Subsidiaries under any
circumstances whatsoever will give the Participant no claim or right of action
against the Company or any Subsidiary in respect of any loss of rights under
this Agreement or the Plan that may arise as a result of such termination of
Employment.

8.No Rights of a Stockholder. The Participant shall not have any rights or
privileges as a stockholder of the Company until the Shares underlying vested
RSUs have been registered in the Company’s register of stockholders as being
held by the Participant.

9.Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 9 shall be void and unenforceable against the Company or any
Subsidiary or Affiliate.

10.Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes, pursuant
to Section 4(c) of the Plan.

11.Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to conflicts of
law, except to the extent that the issue or transfer of Shares shall be subject
to mandatory provisions of the laws of England and Wales.

12.RSUs Subject to Plan. By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan.
All RSUs are subject to the Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

13.Signature in Counterparts. If executed in writing, this Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

14.Section 409A of the Code. Notwithstanding any other provisions of this
Agreement or the Plan, the RSUs granted hereunder shall not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon the
Participant. In the event it is reasonably determined by the Committee that, as
a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.
Notwithstanding anything herein to the contrary, if at the time of the
Participant’s termination of employment with the Company the Participant is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months following the Participant’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code without any accelerated or additional tax).  The Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or in respect of such Participant in connection with the
RSUs (including any taxes and penalties under Section 409A), and neither the

096412-0004-16811-Active.23350480.7

--------------------------------------------------------------------------------

 

4

Company nor any of its Subsidiaries shall have any obligation to indemnify or
otherwise hold the Participant (or any beneficiary) harmless from any or all of
such taxes or penalties.  If the RSUs are considered “deferred compensation”
subject to Section 409A, references in this Agreement and the Plan to
“termination of Employment” and “separation from service” (and substantially
similar phrases) shall mean “separation from service” within the meaning of
Section 409A.  For purposes of Section 409A, each payment that may be made in
respect of the RSUs is designated as a separate payment.

15.Confidential Information; Non-Compete; Non-Solicitation

The Participant acknowledges and agrees that the Participant is bound by and
will comply with the restrictive covenants and obligations contained in the
Appendix to this Agreement, which covenants and obligations are incorporated
herein by reference and made a part of this Agreement.

16.Data Privacy

If a Participant is employed outside the European Economic Area and consent is
needed for the

collection, processing or transfer of their personal data under applicable local
law, the Participant hereby

consents for the purposes of the Plan.

For the purposes of compliance with the General Data Protection Regulation (EU)
2016/679, the

Company will separately provide a Participant with information on the
collection, processing and transfer

of their personal data, including the grounds for processing.

17.Forfeiture of Grant

If the Participant does not sign and return this Agreement within six months
following the Grant Date, the RSUs shall be forfeited and shall be of no further
force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Nielsen Holdings plc

 

[gqdbmmxeoi54000001.jpg]

By:

Nancy Ramsey Phillips

 

Chief Human Resources Officer

 

 

 

PARTICIPANT:

 

 

 

Participant Name

 

 

 

 

 

Online grant acceptance satisfies signature requirement

 

 

 

 

 

096412-0004-16811-Active.23350480.7

--------------------------------------------------------------------------------

 

5

Schedule A

 

 

Name:

Participant Name

Grant Date:

Grant Date

Number of RSUs:

Number of shares granted

Vesting Commencement Date:

Vest from hire date

Normal Vesting of RSUs:

Vesting Schedule (Dates & Quantities)

Vesting on a “Change in Control”:

Per Plan terms.

Dividends:

RSUs, whether or not vested, shall be credited with dividend equivalents as and
when dividends are paid on the Company’s actual shares, with such dividend
equivalents deemed to be invested in additional RSUs for the Participant’s
account as of the corresponding dividend payment date (which additional RSUs
shall vest upon the vesting of the underlying RSUs to which they are
attributable).  No dividend equivalents shall be credited with respect to any
fractional shares in a Participant’s account.

 

096412-0004-16811-Active.23350480.7

--------------------------------------------------------------------------------

 

6

APPENDIX

Confidential Information; Non-Compete; Non-Solicitation

1.In consideration of the Company entering into this Agreement with the
Participant, the Participant shall not, directly or indirectly, (i) at any time
during or after the Participant’s employment with the Company or any of its
subsidiaries, parents or affiliates (collectively, “Nielsen”), disclose any
Confidential Information (as defined below) except (A) when required to perform
his or her duties to Nielsen; (B) as required by law or judicial process; or (C)
in connection with any Protected Activity (as defined below) by the Participant;
or (ii) at any time during the Participant’s employment with Nielsen and for a
period of 12 months thereafter (A) associate with (whether as a proprietor,
investor, director, officer, employee, consultant, partner or otherwise) or
render services to any business that competes with the business of Nielsen in
which the Participant was engaged or with respect to which the Participant
performed services at any time in the 3 years preceding the Participant’s
termination of employment from Nielsen, in any geographic or market area where
Nielsen conducts business or provides products or services (or which the
Participant has knowledge, at the time in question, that Nielsen has plans to
commence engaging in within twelve (12) months); provided, however, that nothing
herein shall be deemed to prohibit the Participant’s ownership of not more than
2% of the publicly-traded securities of any competing business; (B) perform for
or provide to any clients of Nielsen any products or services similar to those
provided by any business of Nielsen in which the Participant was engaged or with
respect to which the Participant performed services at any time in the 3 years
preceding the Participant’s termination of employment from Nielsen; (C) induce,
influence, encourage or solicit in any manner any client, prospective client,
vendor or supplier of Nielsen with which the Participant had interactions in
connection with his/her employment in the 18 months prior to termination of the
Participant's employment with Nielsen, to cease or reduce doing business with
Nielsen or to do business with the Participant or with any other person or
entity other than Nielsen; (D) solicit, recruit, or seek to hire, or otherwise
assist or participate in any way in the solicitation or recruitment of, any
person who has been employed or engaged by Nielsen at any time during the 6
months immediately preceding the termination of the Participant’s employment, or
induce, influence, or encourage in any manner, or otherwise assist or
participate in any way in the inducement, influence or encouragement of, any
such person to terminate his or her employment or engagement with Nielsen; or
(E) hire or otherwise assist or participate in any way in the hiring of, any
person who has been employed or engaged by Nielsen at any time during the 6
months immediately preceding the termination of the Participant’s
employment.  The provisions hereof shall be in addition to and not in derogation
of any other agreement covering similar matters to which the Participant and the
Company or any subsidiary or affiliate thereof are parties.  For purposes of
this agreement, the “business of Nielsen” means consumer purchasing measurement
and analytics, media audience measurement and analytics, and any other line of
business in which Nielsen is engaged at the time of the termination of the
Participant’s employment (or which the Participant has knowledge, at the time in
question, that Nielsen has plans to commence engaging in within twelve (12)
months). If the Participant is primarily providing services in California at the
time the Participant’s employment with Nielsen terminates, then sub-clauses (A),
(B), (C) and (E) of clause (ii) of this Section 1 shall not apply following such
termination. If the Participant lived or provided services in Massachusetts for
at least thirty (30) days immediately preceding the Participant’s termination,
then sub-clause (A) of clause (ii) of this Section 1 shall not apply following
such termination.

2. “Confidential Information” shall include all trade secrets and proprietary or
other confidential information owned, possessed or used by Nielsen in any form,
whether or not explicitly designated as confidential information, including,
without limitation, business plans, strategies, customer lists, customer
projects, cooperator lists, personnel information, financial information,
pricing information, cost information, methodologies, software, data, and
product research and development.  Confidential Information shall not include
any information that is generally known to the industry or the public other than
as a result of the Participant’s breach of this covenant or any breach of other
confidentiality obligations by the Participant, employees or third parties.

096412-0004-16811-Active.23350480.7

--------------------------------------------------------------------------------

 

7

3.If the Participant performs services for an entity other than Nielsen at any
time prior to the end of the 12-month post-termination period (whether or not
such entity is in competition with Nielsen), the Participant shall notify the
Company on or prior to the commencement thereof.  To “perform services” shall
mean employment or services as an employee, consultant, owner, partner,
associate, agent or otherwise on behalf of any person, principal, partnership,
firm or corporation.

4.If at any time a court holds that the restrictions stated in Section 1 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area or, if the court does not
undertake such substitution, then the remainder of Section 1 shall be given full
effect without regard to the invalid portion.  Because the Participant’s
services are unique and because the Participant has had and will continue to
have access to Confidential Information, the parties hereto agree that money
damages will be an inadequate remedy for any breach of this Agreement.  In the
event of a breach or threatened breach of this Agreement, Nielsen or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, (i) apply to any court of competent jurisdiction for specific
performance and/or injunctive relief in order to enforce, or prevent any
violations of, the provisions hereof (without the posting of a bond or other
security); and (ii) may require the Participant (A) to forfeit any vested or
unvested portion of the Grant and to return all Shares previously issued to the
Participant under the Grant (“Grant Shares”); and (B) to pay to Nielsen the full
value of any consideration received for the Grant Shares that were previously
sold by the Participant or otherwise disposed of to a third party (or if no such
consideration was received, the then fair market value of the Grant Shares).

5.The Participant acknowledges that the restrictions in Section 1 above are not
greater than required to protect Nielsen’s legitimate business interests,
including without limitation the protection of its Confidential Information and
the protection of its client relationships, and are reasonably limited in time
or duration, geography and scope of activity.  The Participant further
acknowledges that, viewed separately or together, the restrictions in Section 1
above do not unfairly or unreasonably restrict the Participant’s ability to
obtain other comparable employment, earn a living, work in any particular area
or otherwise impose an undue hardship on Participant.

6.Protected Activity.  Nothing in this Agreement shall prohibit or impede the
Participant from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law.  An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.  Except as otherwise provided in this
paragraph or under applicable law, under no circumstance is the Participant
authorized to disclose any information covered by Nielsen’s attorney-client
privilege or attorney work product, or Nielsen’s trade secrets, without
Nielsen’s prior written consent.  The Participant does not need the prior
authorization of (or to give notice to) Nielsen regarding any communication,
disclosure, or activity described in this paragraph.

096412-0004-16811-Active.23350480.7